§
  CLIFTON JAMES GRIMES,                                          No. 08-20-00111-CR
                                                  §
  Appellant,                                                        Appeal from the
                                                  §
  v.                                                              50th District Court
                                                  §
  THE STATE OF TEXAS,                                          of Baylor County, Texas
                                                  §
  Appellee.                                                           (TC# 5707)



                                       JUDGMENT

       The Court has considered this cause on the record and concludes there was no reversible

error in the judgment. We therefore affirm the judgment of the court below. This decision shall be

certified below for observance.

       IT IS SO ORDERED THIS 22ND OF JUNE, 2021.


                                             YVONNE T. RODRIGUEZ, Chief Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.